Appeal from a judgment of the Supreme Court in favor of defendants, entered March 10, 1981 in Sullivan County, upon a verdict rendered at Trial Term (Oberwager, J.). Plaintiff Harry Markarian, a contractor-carpenter, was summoned by Ralph Pagano, one of the four co-owners of defendants’ property, to investigate an odor in the house. He had done prior work for defendants on the property. Mr. Markarian arrived on December 16,1974, together with his wife and son Kenneth. An explosion emanating from the basement of the premises injured plaintiffs and the instant action ensued. The sole issue tried was the question of liability. The jury returned a verdict in favor of defendants, finding that defendants were not negligent and that plaintiffs were guilty of contributory negligence. On this appeal, plaintiffs alleged error in that the court refused to charge the jury on the doctrine of res ipsa loquitur. We disagree. A condition precedent to the application of the doctrine requires proof that the event was caused by an instrumentality exclusively in the control of the defendants (Corcoran v Banner Super Market, 19 NY2d 425). The record *730does not support such a finding. We find no merit to the other contentions of error raised by plaintiffs. Judgment affirmed, without costs. Sweeney, J. P., Main, Mikoll; Yesawich, Jr., and Weiss, JJ., concur.